Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is in response to the amendment filed on 7/15/2022.
 Claims 1-18 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (Yamada, US 2011/0026407 A1) in view of Inoue ( US 2008/0317031 A1)

Per claim 1,
Yamada discloses
a program execution module that generates control instructions for the control target in accordance with a user program that is freely created; ([0038], see FA network including a controller…remote device; [0040], see user control program as user program for performing control, a user program is programmed, i.e., created by a programmer, or IDE, therefore, freely created.)


a communication unit that transmits and/or receives communication data to and/or from an external device through a network; ([0011], see network system in Fig. 2, monitoring IO data transmitted and received between controller 1 and the servo driver, which serves as the remote device/external device)

and a collection module, connected to the communication unit, that collects data  from among the communication data that is transferred on the network,  
([0022], see collecting an holding data, [0041], see buffer for storing IO data for analysis)

Yamada does not specifically disclose
Collected data satisfying a filtering condition, and changes the filtering condition in accordance with an instruction defined with a function block included in the user program;

However, Inoue discloses 	
Collected data satisfying a filtering condition, and changes the filtering condition in accordance with an instruction defined with a function block included in the user program ([0040], see software configuration… [0041], see user to set the condition for filtering packet data…packet data corresponds to the filter condition is stored. A function block can be interpreted as a block of instructions or a sequence of instructions executed to achieve a desired function. Since [0041] discloses user can set the condition for filtering packet data, it inherently discloses a corresponding block of instructions to set the condition for filtering packet data, and therefore it discloses a corresponding block included in the user program.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Inoue into the teachings of Yamada to include the limitation disclosed by Inoue.  The modification would be obvious to one of ordinary skill in the art to want to collect only relevant data and reduce data volume using filtering condition.


Per claim 2, the rejection of claim 1 is incorporated; 
Yamada/ Inoue discloses
wherein the instruction included in the user program comprises an instruction explicitly stating contents of the filtering condition. (Inoue, [0043], filter conditions which can be specified…port number for example is considered explicitly stated contents. Fig. 10, )
Per claim 3, the rejection of claim 1 is incorporated; 
Yamada/ Inoue discloses
further comprising a storage that stores therein a plurality of preset filtering conditions, (Inoue, Fig. 10 shows present filtering conditions according to doe example, destination port number, IP address…) wherein the instruction included in the user program comprises information that indicates which one of the plurality of preset filtering conditions is valid. (Fig. 10, [0075], filter attribute can be set to “ANY”, which correspond to not filtering.  When ‘ANY’ is used, the preset filtering condition is valid)

Per claim 4, the rejection of claim 1 is incorporated; 
Yamada/ Inoue discloses
wherein the filtering condition includes at least one of an IP address, a protocol and a port number.( Inoue, [0043], see filter conditions  can be specified including IP address, port number) 

Per claim 5, the rejection of claim 1 is incorporated; 
Yamada/ Inoue discloses

wherein the collection module starts to collect the communication data on the condition that a value of a variable that is usable in the user program matches a predetermined value. (Inoue, [0053], see determines whether the packet data matches the filter condition…for example, TCP/IP information, which corresponds to a value of a variable usable in the user program.  Data fields available for setting filter condition have corresponding variables usable in the user program.)

Per claims 7, 9-13, they are corresponding method claims of claims 1-5.
Per claims 8, 14-17, they are corresponding medium claims of claims 1-5.


Allowable Subject Matter
Claims 6, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive. Revised rejections of argued claims 1, 7, and 8 addressing the additional limitation of “defined with a function block” is provided in this office action.   Please refer of the respective explanation corresponding to the above claims.
Applicant argues (page 9) Inoue is in “printer art” and non-analogous to “handling the periodic increase in memory demands causes by periodic high-speed communication depending on working process”.   However, the instant application’s filtering to handle increase in memory demands is analogous to Inoue because Inoue [0042], discloses “packet data which does not correspond to the filter condition is discarded from cache”.  Discarding packet data stored in cache is handling increase in memory demands.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP WANG/Primary Examiner, Art Unit 2199